 1
 2
 3
                                                                   C!_~~K. v S D!G ~It s C ~.URT
 4
 5                                                                       DEC 2 6 2019
 6                                                                                                         ~1
                                                                 C ENTRAL DI   RIGT OF CALIFORNIA   i( D
                                                                 BY    ~                  DEPUTY
 7

 g                                 UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                         SOUTHERN DIVISION
11     UNITED STATES OF AMERICA,                          ~ Case No. SA 19-964M
12                           Plaintiff,                     ORDER OF DETENTION AFTER
                                                            HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                          U.S.C. . § 3143(a)]
                              v.
14
       ERICA ZAMORA,
15
16                           Defendant.

17
18            The defendant having been arrested in this District pursuant to a warrant issued by
19     the United States District Court for the Southern District of Texas, for alleged violations of
20     the terms and conditions of her supervised release; and
h•T■          The Court having conducted a detenrion hearing pursuant to Federal Rule of
22     Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23            The Court finds that:
24     A.     (X) The defendant has not met her burden of establishing by clear and convincing
25            evidence that she is not likely to flee if released under 18 U.S.C. § 3142(b) or (c).
26            This finding is based on:
27          Instant allegations; lack ofbail resources.
28            and
 1   B.    (X)The defendant has not met her burden of establishing by clear and convincing
 2            evidence that she is not likely to pose a danger to the safety of any other person or
 3            the community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 4          Instant allegations; criminal history.

 5          IT THEREFORE IS ORDERED that the defendant be detained pending further
 6   proceedings and/or transfer to the charging district.
 7
 8   Dated:         ~    2a ~~ ~
 9
10
                                                          DOL~,AS ]              tuvil~x
11                                                        United States          ate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
